DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 3-4 directed to an invention non-elected without traverse.  Accordingly, claims 3-4 have been cancelled.
Status of Claims
Claim 1 has been amended. Claims 3-4 have been withdrawn. Claims 11-12 are new. Claims 1-2 and 5-10 are examined herein.
Status of Previous Rejections
The rejections of Claims 1 and 5-10 under 35 U.S.C. 103 as being unpatentable over JP’200 (JP 2010-114200, IDS dated 12/21/2018, hereinafter “JP’200”) have been withdrawn in view of the amendment and the 132 Affidavit filed on 10/18/2021.
The rejections of Claims 1 and 5-10 under 35 U.S.C. 103 as being unpatentable over JP’200 (JP 2010-114200, IDS dated 12/21/2018, hereinafter “JP’200”), and further in view of US’631 (US 2014/0062631, hereinafter “US’631”) have been withdrawn in view of the amendment and the 132 Affidavit filed on 10/18/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

The application has been amended as follows: 
Claims 3-4 (Cancelled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/XIAOWEI SU/Primary Examiner, Art Unit 1733